Case 7:17-cr-00225-NSR Document 98 Filed 08/28/19 Page 1of 3

MARGARET M. SHALLEY

& ASSOGIATES, LLC

OF COUNSEL:
JAMES M. BRANDEN
JAMES SHALLEY

August 28, 2019

VIA ECF AND EMAIL

The Honorable Nelson S. Roman
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

 

Re: United States v. Chukwuemeka Okparaeke,
17 Cr. 225 (NSR)

Dear Judge Roman:

On August 16, 2019, counsel filed a letter under seal requesting a four-month adjournment
of the trial in this case, which is currently set for October 15, 2019. On August 20, 2019, we
notified the Government of the letter and provided a redacted copy. The Government responded
to our request on August 23, 2019. After meeting with the defendant earlier today regarding the
Government’s response, this letter addresses some of the arguments made by the Government and
requests that a conference be held in this matter on September 5, 2019, or a date that is convenient
to the Court. The Government posits that as a pro se litigant Mr. Okparaeke has been in control
of his defense since the Faretta hearing on April 3, 2019.

 

 

? Portions of this letter dealing with ex parte communications between the defendant and the Court have been
redacted. Further, any discussion of the defendant’s trial strategy related to the ex parte communications have also

been redacted.
225 BROADWAY ® SUITE 715 e NEw YorK, NY @ ht

(2-12)! Sie Se 7 oO e 1Fax (212) 566-8165
MARGARETSHALLEY@AOL.COM
Case 7:17-cr-00225-NSR Document 98 Filed 08/28/19 Page 2 of 3

Counsel met with Mr. Okparaeke today to review the Government response, and he was
deeply concerned that the Government plans to call approximately 30 witnesses, many of whom
possess expertise that he is not in a position to cross-examine or refute without the assistance of
his own witnesses with specialized knowledge. This is a highly technical case involving three
analogue drugs and the death of an 18-year-old boy from using a drug allegedly purchased from
the defendant’s dark website through Alphabay.

     

The Government argues that a four-month adjournment raises speedy trial concerns
resulting from the period of pretrial incarceration and is a burden on the public, the Government’s
institutional memory and the victim’s family. The Government cites United States v. Pennick, 713
Fed. Appx. 33 (2d Cir. 2017), however, that case was dismissed on speedy trial grounds because
of a 6 and one half year delay during which the defendant was incarcerated for fifty-four months.
Notably, Mr. Okparaeke was arraigned on the Eighth Count of the indictment charging the death
of Mr. Teklinsky on January 30, 2019. This was the third superseding indictment, adding a count
with a mandatory minimum of 20 years and a maximum of life. After a cursory review of some
of the now 24 discovery productions, one of which was received yesterday, counsel and the
defendant believe that the evidence that Mr. Okparaeke was legally responsible for the death of
Mr. Teklinsky may be refuted through a chemical and forensic analysis of the discovery produced
to date. Of the Government’s list of expert witnesses, the majority work for the Government and
are therefore presumably readily available. Clearly, a delay of only four months does not affect
the Government’s “institutional memory” or result in the loss of important evidence — which they
are still in the process of producing.

The Government cites to many instances during the Faretta hearing where the Court
questioned the defendant in depth regarding his decision to proceed pro se and fully explained
what his and stand-by counsel’s role would be in support of its argument that stand-by counsel
does not need to sufficiently review the discovery or become familiar with the case because of our
“circumscribed role in criminal proceedings.” Gov. Letter at 3. However, what the Government
fails to address is Mr. Okparaeke’s right to request that he no longer proceed pro se. If the Court
were to grant a request to re-appoint counsel at the beginning of the trial, stand-by counsel would
need to be prepared to try a difficult and challenging case, because of the voluminous discovery
and the technical and scientific aspect of many of the charges and possible defenses.* Further, the
Government cites to an explanation from the Court that the sole purpose of standby counsel is to

 

3 In light of the fact that the Government plans to call in excess of 30 witnesses, there is a strong possibility that Mr.
Okparaeke will realize that he requires more than just the advisory assistance of counsel.

2
Case 7:17-cr-00225-NSR Document 98 Filed 08/28/19 Page 3 of 3

answer legal questions and give the defendant what they believe is the applicable law. Gov. Letter
at 3. The Government glosses over the fact that in order to provide the applicable law, one must
understand the specific facts involved in the case.

Additionally, the Government cites to the Court’s warning that Mr. Okparaeke’s decision
to represent himself “‘cannot be made for the purpose of delay or manipulation.” Gov. Letter at 2.
In so doing, the Government seems to be arguing that Mr. Okparaeke is trying to manipulate and
delay his trial in making this request. However, the request of Mr. Okparaeke’s prior stand-by
counsel to be removed from the case_is a circumstance beyond Mr. Okparacke’s control.

  
 

 

 

efendant should not be penalized and provided with attorneys who cannot
adequately advise him throughout trial because of something he had no control over.

Also, we respectfully request that the Court order that the 3500 material be produced at
least 2 weeks in advance of the trial date. There is a significant delay from the time documents
are mailed by the Government to the time inmates receive their mail at the MDC. During counsel’s
meeting with Mr. Okparaeke today, we discussed the new discovery that was produced on August
22, 2019, which Mr. Okparaeke still has not received. Producing the 3500 material only one week
in advance of trial will not provide sufficient time for Mr. Okparaeke to actually obtain the
materials, let alone review them with the assistance of standby counsel.

Accordingly, the defendant affirms his request for a four-month adjournment of the trial
date and requests that the Court set a conference to discuss the matter on September 5, 2019, or a
date that is convenient to the Court. The Court’s time and attention to this matter is greatly
appreciated.

Sincerely,

/s/

Margaret M. Shaliey
Michael 1D, Bradley

ce: Chukwuemeka Okparaeke (via mail)
AUSA Gillian Grossman
AUSA Olga Zverovich
AUSA Sagar Ravi
(via ECF)
